NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4764-15T4


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

DANILO I. LEONEN,

     Defendant-Appellant.
_____________________________

              Submitted August 1, 2017 – Decided August 9, 2017

              Before Judges Sabatino and Whipple.

              On appeal from Superior Court of New Jersey,
              Law Division, Camden County, Indictment No.
              12-12-3157.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Janet A. Allegro, Designated
              Counsel, on the briefs).

              Mary Eva Colalillo, Camden County Prosecutor,
              attorney for respondent (Nancy P. Scharff,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant Danilo Leonen appeals from an April 18, 2016 order

denying his petition for post-conviction relief (PCR).                 We affirm.
     We discern the following relevant facts from the record.

Defendant was charged in a fourteen-count indictment after he

participated in a home invasion robbery. The victim of the robbery

initially hesitated to identify defendant from a photo array, but

later confirmed defendant as one of the men who robbed him,

recognizing defendant's facial tattoo.         Defendant's counsel moved

for a Wade1 hearing, while the State successfully moved for a

buccal swab of defendant's cheek to test for a DNA match with an

item from the crime scene.

     On August 21, 2013, defendant withdrew the Wade motion and

entered    a   guilty   plea   to   first-degree   armed   robbery   with    a

recommended sentence of ten years and eighty-five percent parole

ineligibility.2    The judge imposed the recommended sentence and no

direct appeal was filed.       Defendant filed his pro se PCR petition

in November 2014, and counsel for defendant subsequently filed a

legal brief in support of defendant's claim for PCR in December

2015.     Judge Richard F. Wells denied the petition on April 18,

2016.     This appeal followed.

     On appeal, defendant raises the following arguments:



1
   United States v. Wade, 388 U.S. 218, 87 S. Ct. 1926, 18 L. Ed.
2d 1149 (1967).
2
  At the time of the plea hearing, the results of the DNA testing
from the buccal swab had not been returned.

                                       2                             A-4764-15T4
          POINT I.

          THE COURT ERRED IN DENYING DEFENDANT'S
          PETITION FOR [PCR] WITHOUT AFFORDING HIM AN
          EVIDENTIARY HEARING TO FULLY ADDRESS HIS
          CONTENTION THAT HE FAILED TO RECEIVE EFFECTIVE
          LEGAL REPRESENTATION AT SENTENCING.

               (A) THE PREVAILING LEGAL PRINCIPLES
               REGARDING   CLAIMS    OF   INEFFECTIVE
               ASSISTANCE OF COUNSEL ARISING OUT OF
               EVIDENTIARY HEARINGS AND PETITIONS FOR
               [PCR].

          POINT II.

          TRIAL COUNSEL'S FAILURE TO INFORM DEFENDANT
          OF A POSSIBLE CONFLICT OF INTEREST PRIOR TO
          PLEADING GUILTY CREATED AN UNACCEPTABLE
          APPEARANCE OF IMPROPRIETY AND CONSTITUTED
          INEFFECTIVE ASSISTANCE OF COUNSEL.

          POINT III.

          TRIAL COUNSEL'S FAILURE TO AGGRESSIVELY PURSUE
          DEFENDANT'S    INTERESTS   DURING    PRE-TRIAL
          MOTIONS CONSTITUTED INEFFECTIVE ASSISTANCE OF
          COUNSEL AND EFFECTIVELY PREVENTED DEFENDANT
          FROM ENTERING WILLING, KNOWING GUILTY PLEAS.

               (A) WADE MOTION.

               (B) BUCCAL SWAB MOTION/MOTION TO EXCLUDE
               GLOVE FINGER AND DNA.

     We have considered these arguments in light of the record and

the applicable legal standards, and conclude they are without

sufficient merit to warrant discussion in a written opinion.    See

R. 2:11-3(e)(2). We affirm substantially for the reasons expressed




                                  3                        A-4764-15T4
in the thoroughly written opinion of Judge Wells.                          We add the

following comments.

       A    court   reviewing    a    PCR       petition    based     on   claims     of

ineffective assistance of counsel should grant an evidentiary

hearing if a defendant establishes a prima facie showing in support

of the relief requested.             State v. Preciose, 129 N.J. 451, 462

(1992).      In order to establish a prima facie case of ineffective

assistance of counsel, a defendant must demonstrate the reasonable

likelihood that his claim will succeed on the merits.                      Id. at 464.

       To prevail on a claim of ineffective assistance of counsel,

defendant must meet a two-prong test.               Defendant must first prove

counsel's performance was deficient, and he or she made errors

that were so egregious that counsel was not functioning effectively

as    guaranteed    by   the    Sixth   Amendment          to   the   United    States

Constitution.       Strickland v. Washington, 466 U.S. 668, 687, 104
S. Ct. 2052, 2064, 80 L. Ed. 2d 674, 693, (1984); State v. Fritz,

105 N.J. 42, 52 (l987).          The second prong requires defendant to

show the defect in performance prejudiced defendant's rights to a

fair trial such that there exists a "reasonable probability that,

but   for    counsel's   unprofessional           errors,       the   result   of   the

proceeding would have been different."                     Strickland, supra, 466

U.S. at 694, 104 S. Ct. at 2068, 80 L. Ed. 2d at 698; Fritz, supra,

105 N.J. at 52-53; see also Lee v. United States, 582 U.S. __, __

                                            4                                  A-4764-15T4
S. Ct. __, __ L. Ed. 2d __ (2017) (holding "defendant can show

prejudice by demonstrating a 'reasonable probability' that, but

for counsel's errors, he would not have pleaded guilty and would

have insisted on going to trial." (quoting Hill v. Lockhart, 474
U.S. 52, 59 (1985))).

     "[B]ald assertions" of ineffective assistance are not enough

to maintain a claim under Strickland or Fritz.       State v. Cummings,

321 N.J. Super. 154, 170 (App. Div.), certif. denied, 162 N.J. 199

(1999).   A petitioner must "allege facts sufficient to demonstrate

counsel's alleged substandard performance" and the court must view

the facts alleged in the light most favorable to the petitioner.

Ibid.     PCR petitions must be "accompanied by an affidavit or

certification by defendant, or by others, setting forth with

particularity the facts that [a defendant] wishe[s] to present [at

the hearing]."     State v. Jones, 219 N.J. 298, 312 (2014).

     Here,   defendant   did   not   provide   any   certifications    or

affidavits besides his own, did not identify steps his attorney

should have taken regarding the pre-trial motions, and did not

establish the existence of an alleged conflict of interest.           The

PCR court found "defendant's assertions are of the ilk of 'bald

assertions' and conclusory allegations" that fail to demonstrate

his "counsel's representation fell below an objective standard of

reasonableness."     Defendant's assertions he pled guilty and was

                                     5                          A-4764-15T4
prejudiced because of his trial counsel's failure to inform him

of an alleged conflict of interest are without merit.              Based upon

the record before us, we agree defendant's assertions are nothing

more than "bald assertions" unsupported by the record.

    The   PCR   court    correctly   found   defendant     did    not    submit

evidence that amounted to a prima facie case of ineffective

assistance of counsel.      Without a prima facie case establishing

that the defendant has a colorable claim under Strickland/Fritz,

no evidentiary hearing is necessary.          Preciose, supra, 129 N.J.

at 462-63.      As such, the trial court did not err in denying

defendant's     PCR   petition   without     an      evidentiary       hearing.

Accordingly,    giving   appropriate     deference    to   the   PCR    judge's

factual findings under Rule 3:22-10 and Preciose, we affirm.

    Affirmed.




                                     6                                  A-4764-15T4